DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 10/7/2019, 5/19/2020 and 5/26/2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 10/7/2019.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmori et al (US 20170155165 A1) in view of Yakabe et al (JP 2002208417 A).
Regarding claim 1, Ohmori discloses a fuel cell including a distal end portion (502a) and a proximal end portion (501a), the fuel cell comprising a support substrate (5a); at least one power generation element portion (21a) disposed on the support substrate; at least one first gas channel (53a) extending from the proximal end portion toward the distal end portion in the support substrate; and at least one second gas channel (53b) extending from the proximal end portion toward the distal end portion in the support substrate, the second gas channel being connected to the first gas channel in the distal end portion [Abstract; Fig. 1-2, 6; paragraph 0065-0069, 0084, 0091]. Ohmori remains silent about cross-sectional area of the gas channel. However, Yakabe teaches a  flat plate type solid electrolyte fuel cell comprising an interconnector and at least one cell arranged on the interconnector. Yakabe teaches that the by controlling the flow rate of the fluid in the fuel cell, the temperature of the fuel cell can be uniformly controlled. Yakabe teaches that the flow rate can be controlled by changing the width of 
Regarding claim 2, Yakabe teaches that the total cross-sectional area of the three fuel flow paths is smaller than the total cross-sectional area of the four fuel flow paths (Sl/S2 = 0.75) [paragraph 0023, 0034-42].
Regarding claim 3, Yakabe teaches that the at least one first gas channel has a smaller cross-sectional area than that of the at least one second gas channel [Fig. 21].
Regarding claim 4, Yakabe teaches that the number of the first gas channels is smaller than the number of the second gas channels [paragraph 0041].

Regarding claim 6, Ohmori teaches the fuel cell comprises a plurality of the first gas channels (53a) [Fig. 6; paragraph 0091].
Regarding claim 7, Ohmori teaches that a pitch between a first gas channel (53a) and a second gas channel (53b) that are adjacent to each other is larger than a pitch between first gas channels (53a) that are adjacent to each other [Fig. 6].
Regarding claim 8, Ohmori teaches a manifold (4) including a gas supply chamber (41) and a gas collection chamber (42), the manifold supporting the proximal end portion of the fuel cell, wherein the at least one first gas channel is connected to the gas supply chamber, and the at least one second gas channel is connected to the gas collection chamber Fig. 1, 6; paragraph 0058-0061].
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8 and 13 of copending Application No. 16/560345 (reference application). Although the conflicting claims are not identical, they 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723